Appeal from an order of the Supreme Court, Onondaga County (Charles C. Merrell, J), entered January 14, 2014. The order denied the motion of defendant G.H. Miner Co., Inc. for summary judgment dismissing all causes of action against it.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 17, 2014,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, EJ., Centra, Carni, Lindley and Whalen, JJ.